UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7638



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MALCOLM DOWDY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00013-BO)


Submitted:   March 29, 2007                 Decided:   April 4, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Dowdy, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malcolm Dowdy appeals from the district court’s order

denying his motion for modification of his sentence, in which he

sought an order from the district court compelling the government

to file a Fed. R. Crim. P. 35(b) motion based on his assistance to

the government. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Dowdy, No. 5:05-cr-00013-BO

(E.D.N.C. Aug. 23, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -